DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/04/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slobodin (U.S Pub: 20040264775) in view of Kasuya et al (U.S Pub: 20130063547) and further in view of Lieb et al (U.S Pub: 20170093780) (Herein “Lieb”).
As of Claim 1, Slobodin teaches an image display system (100) comprising:
a first image display device (fig. 1, one of 104, the first projector, para. [0011]); and

the first image display device (fig. 1, the first projector 104, para. [0011]) includes
a first display section (e.g. one of 110 generates and display images, para. [0013]), configured to display a first image (e.g. display image of 118, para. [0013] [0011]),
a first communication section (fig. 1, one of 108, communication links, para. [0010]) configured to transmit first image information (i.e. sending image 118 through the 108 communication links, para. [0015]) corresponding to the first image (fig. 1, display image of palm tree 118, para. [0011]) to the second image display device (i.e. 104, the second projector, para. [0011] [0015]), and
a first control section (fig. 1, one of 116/114, processing and transmit images, para. [0014]) configured to control an operation of the first display section (i.e. to generate and display images, para. [0013]) and an operation of the first communication section (i.e. communicate with network 102 and other projectors 104, para. [0010]),
the second image display device (fig. 1, the second projector 104, para. [0011]) includes
a second communication section (fig. 1, one of 108, communication links, para. [0010]) configured to receive the first image information (i.e. receive image from the first projector through the communication links 108, para. [0015]),
a second display section (fig. 1, one of 110 generates and display images, para. [0013]) configured to display the first image (e.g. display image of 118 from the 
a second control section (fig. 1, one of 116/114, processing and transmit images, para. [0014]) configured to control an operation of the second display section (i.e. to generate and display images, para. [0013]) and an operation of the second communication section (i.e. communicate with network 102 and other projectors 104, para. [0010]), and
a reception section (fig. 1, receiving device 106, para. [0021]) configured to receive an instruction of switching an image source (i.e. the user receiving a request to control the projector image source 106/115, para. [0015] [0021] [0022] [0035]).
but Slobodin silent when the reception section receives the instruction while the second display section displays the first image, the second control section, upon receiving the instruction, replaces displaying the first image at the second display section with displaying a second image that is different from the first image, and makes the second communication section transmit second image information corresponding to the second image to the first image display device, the first communication section receives the second image information, and the first control section, upon receiving the second image information from the second communication section, replaces displaying the first image at the first display section with displaying the second image based on the second image information.
	However, Kasuya teaches when the reception section (fig. 1, PC 126, para. [0028]) receives the instruction (i.e. receiving images A, C, para. [0027]) while the 
the second control section (fig. 1, PC 126, para. [0028]), upon receiving the instruction (i.e. following receiving the image), displaying the first image (e.g. display image A para. [0027]) at the second display section (i.e. changing image display at the white board 120, para. [0027]) with displaying a second image (e.g. display image B, para. [0027]) that is from the first image (i.e. first image A is not the same as image B, para. [0026] [0027]), and makes the second communication section (i.e. server/network 130, 128, [0024]) transmit second image information (e.g. image B) corresponding to the second image (e.g. image B) to the first image display device (i.e. projector 112, para. [0026]), 
the first communication section (e.g. server/network 130, 118, para. [0022] [0032]) receives the second image information (e.g. image B, para. [0024] [0032]), and
the first control section (fig. 1, PC 116, para. [0020] [0024]), upon receiving (i.e. following receiving the image) the second image information (e.g. image B) from the second communication section (i.e. server/network 130, 128, [0026]), displaying the first image (e.g. display image A para. [0027]) at the first display section (i.e. changing image display at the white board 110, para. [0026]) with displaying the second image (e.g. display image B, para. [0026]) based on the second image information (e.g. image B).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing 
Slobodin and Kasuya do not teach the second control section, replaces displaying the first image at the second display section with displaying a second image that is different from the first image, and makes the second communication section transmit second image information corresponding to the second image to the first image display device, the first communication section receives the second image information, and the first control section, upon receiving the second image information from the second communication section, replaces displaying the first image at the first display section with displaying the second image based on the second image information.
However, Lieb teaches the second control section (fig. 20, selection symbols 2020, para. [0215]), replaces displaying the first image (fig. 20, replacing with images 2004. 2006, para. [0215]) at the second display section (fig. 20, suggested images 2002, para. [0214]) with displaying a second image (i.e. images 2004, 2006) that is different from the first image (figs 18, 19, shared image 902, para. [0205]), and makes the second communication section (fig. 20, sharing control 2022) transmit second image information (i.e. images 2004, 2006) corresponding to the second image (i.e. images 2004, 2006) to the first image display device (fig. 18, first interface display area 1802, para. [0216]), 

the first control section (fig. 21, first image display area 1802, para. [0216]), upon receiving the second image information (i.e. images 2004, 2006, para. [0216]) from the second communication section (fig. 20, sharing control 2022), replaces displaying the first image (fig. 20, replacing with images 2004. 2006, para. [0216]) at the first display section (fig. 21, first image display area 1802, para. [0216]) with displaying the second image based on the second image information (i.e. images 2004, 2006, para. [0216]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin and Kasuya with Lieb to provide the images display on the recipient user’s display panel to transmit the images of the recipient user to the other member users display panel so that the other member users capable to view the same images of the recipient user such that the recipient user sharing the his/her images with the other member users.
	As of Claims 2, 8, 13, Slobodin teaches the image display system according to Claim 1, the image display device according to Claim 7, the method of controlling an image display system according to Claim 12, but Slobodin silent wherein when the reception section receives the instruction while the second display section displays the first image, the second control section performs a request to change a transmission source of image information to the first image display device, and when the request is allowed by the first image display device, the second control section makes the second 
However, Kasuya teaches wherein when the reception section receives (fig. 1, PC 126, para. [0028]) the instruction while the second display section (fig. 1, the projector 122 projected image for example A, para. [0027]) displays the first image (i.e. image A, para. [0027]), the second control section (fig. 1, PC 126 transmit image B, para. [0024]) performs a request to change a transmission source of image information (i.e. transmit image B, para. [0026]) to the first image display device (fig. 1, projector 112, para. [0020] [0026]), and when the request is allowed (i.e. PC 116 receiving image B, para. [0022]) by the first image display device (fig. 1, projector 112, para. [0020] [0026]), the second control section (fig. 1, PC 126, para. [0028]) makes the second display section (i.e. projector 122, para. [0027]) display the second image (i.e. image A, para. [0027]), and makes the second transmission section (i.e. server/network 130, 128, para. [0024]) transmit the second image information (e.g. image B, para. [0026]) to the first image display device (i.e. projector 112, para. [0026]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.
As of Claims 3, 9, 14, Slobodin and Kasuya teach the image display system according to Claim 2, the image display device according to Claim 8, the method of controlling an image display system according to Claim 13, but Slobodin further teach wherein the second control section (fig. 1, one of 116/114, processing and transmit images, para. [0014]) makes the second display section (fig. 1, one of 110 generates and display images, para. [0013]) continue to display the first image (fig. 1, display image of palm tree 118, para. [0011]) when the request is rejected (i.e. a second user requested has been denied or locked or unavailable, para. [0034] [0036]) by the first image display device (fig. 1, denied or locked or unavailable from the first projector user, para. [0034] [0036]).
	As of Claims 4, 10, 15, Slobodin and Kasuya teach the image display system according to Claim 1, the image display device according to Claim 7, but Slobodin further teach the method of controlling an image display system according to Claim 12, wherein the reception section (fig. 1, receiving device 106, para. [0021]) receives an input operation by a user (fig. 1, second user requesting control of the second image source 106/115) and as the instruction of switching the image source (fig. 1, the user receiving a request to control the projector image source 106/115, para. [0015] [0021] [0022] [0035]).
As of Claims 5, 11, 16, Slobodin and Kasuya teach the image display system according to Claim 1, the image display device according to Claim 7, the method of controlling an image display system according to Claim 12, but Slobodin further teach  wherein the reception section (fig. 1, receiving device 106, para. [0021]) is the second communication section (fig. 1, one of 108, communication links, para. [0010]), and 
	As of Claims 6, 17, Slobodin teaches the image display system according to Claim 1, the method of controlling an image display system according to Claim 12, but Slobodin silent further comprising:
a third image display device, wherein
the first image display device transmits the first image information from the first communication section to the second image display device and the third image display device,
the second image display device and the third image display device display the first image based on the first image information, and
when the reception section receives the instruction while the second image display device displays the first image,
the second control section makes the second display section display the second image, and makes the second communication section transmit the second image information to the first image display device and the third image display device, and
the first image display device and the third image display device display the second image based on the second image information.
However, Kasuya teaches a third image display device (fig. 1, projector 142, para. [0020] [0025]) wherein

the second image display device (fig. 1, projector 122, para. [0020] [0024]) and the third image display device (fig. 1, projector 142, para. [0020] [0024]) display the first image (e.g. images A, B, C, para. [0020]) based on the first image information (fig. 1, projector 112, para. [0020]), and
when the reception section (fig. 1, PC 126, para. [0028]) receives the instruction (i.e. receiving images A, C, para. [0027]) while the second image display device (fig. 1, projector 122, para. [0020] [0024]) displays the first image (i.e. display images A, B, C, para. [0027]),
the second control section (fig. 1, PC 126, para. [0028]) makes the second display section (fig. 1, projector 122, para. [0020] [0024]) display the second image (fig. 1, display images A, B, C, para. [0027]), and makes the second communication section (fig. 1, server/network 130/128, para. [0024]) transmit the second image information (i.e. images A, B, C, para. [0026]) to the first image display device (fig. 1, projector 112, para. [0020] [0026]) and the third image display device (fig. 1, projector 142, para. [0020] [0025]), and
the first image display device (fig. 1, projector 112, para. [0020] [0026]) and the third image display device (fig. 1, projector 142, para. [0020] [0025]) display the 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.
As of Claim 7, Slobodin teaches an image display device comprising: 
a communication section (fig. 1, one of 108, communication links, para. [0010])
configured to receive first image information (fig. 1, receive image from the first projector such as palm tree through the communication links 108, para. [0015]) transmitted from another image display device (fig. 1, 104, the second projector, para. [0011]);
a display section (fig. 1, one of 110 generates and display images, para. [0013]) configured to display a first image (fig. 1, display image of first image 118, para. [0013] [0011]) based on the first image information (fig. 1, first palm tree image 118, para. [0011]);
a control section (fig. 1, one of 116/114, processing and transmit images, para. [0014]) configured to control an operation of the display section (fig. 1, to generate and display images, para. [0013]) and an operation of the 
a reception section (fig. 1, receiving device 106, para. [0021]) configured to receive an instruction of switching an image source (i.e. the user receiving a request to control the projector image source 106/115, para. [0015] [0021] [0022] [0035]).
but Slobodin silent wherein when the reception section receives the instruction while the display section displays the first image, the control section makes the display section to replaces the display of the first image with displaying a second image and makes the communication section transmit second image information corresponding to the second image to the other image display device.
	However, Kasuya teaches wherein when the reception section (fig. 1, PC 126, para. [0028]) receives the instruction (i.e. receiving images A, C, para. [0027]) while the display section (i.e. white board 110, para. [0020]) displays the first image (i.e. display images A, B, C, para. [0027]), the control section (fig. 1, PC 126, para. [0028]) makes the display section (i.e. changing image display at the white board 120, para. [0027]) to display the first image (e.g. display image A para. [0027]) with displaying a second image (e.g. display image B, para. [0027]) and makes the communication section (i.e. server/network 130, 128, [0024]) transmit second image information (e.g. image B) corresponding to the second image (e.g. image B) to the other image display device (e.g. projector 142, para. [0025]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing 
but Slobodin and Kasuya do not teach the control section makes the display section to replaces the display of the first image with displaying a second image and makes the communication section transmit second image information corresponding to the second image to the other image display device.
	However, Lieb teaches the control section (fig. 21, first image display area 1802, para. [0216]) makes the display section to replaces the display of the first image (fig. 20, replacing with images 2004. 2006, para. [0216]) with displaying a second image (i.e. images 2004, 2006) and makes the communication section (fig. 20, sharing control 2022) transmit second image information (i.e. images 2004, 2006, para. [0216]) corresponding to the second image (i.e. images 2004, 2006) to the other image display device (fig. 21, first image display area 1802, para. [0216]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin and Kasuya with Lieb to provide the images display on the recipient user’s display panel to transmit the images of the recipient user to the other member users display panel so that the other member users capable to view the same images of the recipient user such that the recipient user sharing the his/her images with the other member users.

As of Claim 12, Slobodin teaches a method of controlling an image display system (fig. 1, plurality of projectors 104) provided with a first image display device (fig. 1, the first projector 104, para. [0011]) and a second image display device (fig. 1, the second projector 104, para. [0011]), the method comprising:
displaying a first image (fig. 1, display image of palm tree 118, para. [0013] [0011]) and transmitting first image information (i.e. sending image 118 of the palm tree through the 108 communication links, para. [0015]) corresponding to the first image (i.e. display image of palm tree 118, para. [0011]) to the second image display device (i.e. 104, the second projector, para. [0011]) by the first image display device (i.e. 104, the first projector, para. [0011]);
displaying (fig. 1, display image of palm tree 118, para. [0013] [0011]), by the second image display device (i.e. 104, the second projector, para. [0011]), the first image (e.g. display image of palm tree 118, para. [0013] [0011]) based on the first image information (i.e. sending image 118 of the palm tree through the 108 communication links, para. [0015]); and
when the second image display device (i.e. 104, the second projector, para. [0011]) receives an instruction of switching an image source (i.e. the user receiving a request to control the projector image source 106/115, para. [0015] [0021] [0022] [0035]) while displaying the first image (e.g. still display image of palm tree 118 from the first projector, para. [0013] [0011]).
but Slobodin silent replacing the display of the first image with displaying a second image and transmitting second image information corresponding to the second image to the first image display device, and replacing, by the first image display 
	However, Kasuya teaches the display of the first image (e.g. display image A para. [0027]) with displaying a second image (e.g. display image B, para. [0027]) and transmitting second image information (i.e. server/network 130, 128, [0024]) corresponding to the second image (i.e. image B) to the first image display device (fig. 1, projector 112, para. [0020] [0026]), and 
the first image display device (fig. 1, projector 112, para. [0020] [0026]), the display of the first image (e.g. display image A, para. [0026]) with displaying the second image (i.e. image B) at the first image display device (fig. 1, projector 112, para. [0020] [0026]), based on the second image information (i.e. PC 126 transmitted image B through the server/network 130, 128 and to the projector 112, para. [0024]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.
but Slobodin and Kasuya do not teach replacing the display of the first image with displaying a second image and transmitting second image information corresponding to the second image to the first image display device, and 
	However, Lieb teaches replacing the display of the first image with displaying a second image and transmitting second image information (fig. 20, replacing with images 2004. 2006, para. [0215]) corresponding to the second image (i.e. images 2004, 2006) to the first image display device (fig. 18, first interface display area 1802, para. [0216]), and 
replacing, by the first image display device, the display of the first image (fig. 20, replacing with images 2004. 2006, para. [0216]) with displaying the second image (i.e. images 2004, 2006) at the first image display device (fig. 21, first image display area 1802, para. [0216]), based on the second image information (i.e. images 2004, 2006, para. [0216]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin and Kasuya with Lieb to provide the images display on the recipient user’s display panel to transmit the images of the recipient user to the other member users display panel so that the other member users capable to view the same images of the recipient user such that the recipient user sharing the his/her images with the other member users.



As of Claims 18, 20, Slobodin teaches the image display system according to Claim 1, the method of controlling an image display system according to Claim 12, but Slobodin silent wherein  
the first image display section displays images on a first screen and the second image display section displays images on a second screen;
the first image shown on the first screen is transmitted from the first image display device to the second image display device to display on the second screen; and
the second image shown on the second screen is transmitted from the second image display device to the first image display device to display on the first screen.
However, Kasuya teaches (Fig. 1) wherein the first image display section (fig. 1, projector 112, para. [0020]) displays images (e.g. images A, B, C, para. [0020]) on a first screen (fig. 1, white board 110, para. [0020]) and the second image display section (fig. 1, projector 122, para. [0020] [0024]) displays images (e.g. images A, B, C, para. [0024]) on a second screen (fig. 1, white board 110, para. [0024]);
the first image (e.g. images A, B, C, para. [0020]) shown on the first screen (fig. 1, white board 110, para. [0020]) is transmitted from the first image display device (fig. 1, projector 112, para. [0020]) to the second image display device (fig. 1, projector 122, para. [0020] [0024]) to display on the second screen (fig. 1, white board 110, para. [0024]); and
the second image (e.g. images A, B, C, para. [0027]) shown on the second screen (fig. 1, white board 120, [0027]) is transmitted from the second image display device (fig. 1, projector 122, para. [0020] [0024]) to the first image display device 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.
As of Claim 19, Slobodin teaches the image display device according to claim 7, but Slobodin silent wherein 
the display section displays images on a first screen and the other image display device displays images on a second screen;
the first image shown on the first screen is transmitted from the image display device to the other image display device to display on the second screen; and
the second image shown on the second screen is transmitted from the other image display device to the image display device to display on the first screen.
However, Kasuya teaches wherein the display section (fig. 1, projector 112, para. [0020]) displays images (e.g. images A, B, C, para. [0020]) on a first screen (fig. 1, white board 110, para. [0020]) and the other image display device (fig. 1, projector 122, para. [0020] [0024]) displays images (e.g. images A, B, C, para. [0024]) on a second screen (fig. 1, white board 110, para. [0024]);

the second image (e.g. images A, B, C, para. [0027]) shown on the second screen (fig. 1, white board 120, [0027]) is transmitted from the other image display device (fig. 1, projector 122, para. [0020] [0024]) to the image display device (fig. 1, projector 112, para. [0020]) to display on the first screen (i.e. white board 110, para. [0026]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant argued that Kasuya does not teach, suggest, and/or disclose replaces displaying the first image at the second display panel with displaying a second image that is different from the first image and transmit second image to the first image displace device and replaces display the first image at the first display panel with displaying the second image based on the second image information.
However, the Examiner respectfully disagree with the Applicant assertions.  According to the broadest interpretations on the newly amended claims, Lieb teaches a multiple users capable of sharing and receiving images across the networking display panels.  As seen on the figures 8-22 of Lieb, figure 8 capable to select any images on the first user display panel and the first user transmits those images to the second user.  Once the second user receiving the share images, it displays on the second user display panel.  When the second user wants to share his/her image on the second (recipient) user display panel with the first user, the second user display panel replacing the first user images with the second user images and transmit second user images to the first user display panel by replacing the first user images with the second user images as recited in the claims.
Therefore, according to the newly amended claims still broad enough to read on the claims as recited in the claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627